BILLINGS, Chief Judge.
Plaintiff appeals from the trial court’s action in sustaining the motions to dismiss of defendants Brawley and Tarvid.
Plaintiff filed a two-count petition in the Circuit Court of Reynolds County. Count one sought damages from defendants Mun-day, Brawley and Tarvid for alleged fraud. Count two was against defendant Munday for alleged negligence.
Defendant Munday filed a motion attacking the venue. Defendants Brawley and Tarvid filed a joint motion to dismiss which the trial court sustained. Plaintiff appealed.
The order appealed from does not dispose of all the parties and all the issues and is not a final judgment for purposes of appeal within the meaning of Rule 74.01, V.A. M.R.; Lewis v. Esselman, 512 S.W.2d 423 (Mo.App.1974).
Appeal dismissed.